DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment submitted 12/03/2021 is acknowledged. Claims 1-9 remain pending and are the claims addressed below. The objection previously set forth in the 09/03/2021 Office action is overcome and is therefore withdrawn. 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: WEISS et al. (US 2019/0047309) and LIN et al. (TWM300172U; translated version provided therewith) constitute the closest prior art of record.
WEISS and LIN were used to read on the claimed apparatus for preventing photocuring of biomaterial in a discharge nozzle and in a dispenser of a bio 3D printer (see the rejection of claim 1 on pages 4-7 of the 09/03/2021 Office action). Applicant argues that in the WEISS system, the driver 208, the adjustable shutter 250, and the curing radiation 108 are provided separately from printer head 102; and the adjustable shutter 250, a distal end of the extrusion nozzle 104, and the curing radiation 108 cannot be mounted on an end plane of the printer head 102 (see pages 2-3 of the arguments/remarks filed 12/03/2021). Moreover, Applicant argues that LIN’s base 2 is a frame for mounting a plurality of inkjet assemblies 3 each including an ink cartridge 31 and an inkjet head 32 and therefore cannot 
Consequently, given the discussion above, it is the Examiner’s assessment that no reference viewed either alone or in combination teaches or reasonably suggest the claimed apparatus for preventing photocuring of biomaterial in a discharge nozzle and in a dispenser of a bio 3D printer meeting every limitation of independent claim 1; specifically, the claimed driving unit, the shutter member, the discharge nozzle, and the plurality of light sources constituting a printhead in an integrated manner; the printhead includes a first plane and a second plane opposite to the first plane; the driving unit is mounted on the first plane; the shutter member and a distal end of the discharge nozzle are mounted on the second plane; and the plurality of light sources are mounted on the second plane with the shutter member and the discharge nozzle therebetween. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743